Exhibit 10.1

MILLIPORE CORPORATION

RETIREMENT PLAN FOR EMPLOYEES

1997 Restatement

Amendment No. 6

WHEREAS Millipore Corporation (the “Company”) established the Retirement Plan
for Employees of Millipore Corporation effective January 1, 1980 (as
subsequently amended and as currently in effect, the “Plan”);

WHEREAS the Company now desires to amend the Plan to freeze benefit accruals and
to make certain other changes.

NOW, THEREFORE, pursuant to Section 13.1 and by authorization of its Board of
Directors, the Company adopts the following amendments, effective as set forth
below:

1. Section 2.1 is amended, effective immediately, by substituting
“Section 2(kk)(i)” for “Section 2(gg)(i).”

2. Section 4.1 is amended, effective January 1, 2007, by adding at the end of
clause (b) thereof the following words: “; provided, that increases or decreases
in the Account Balance after December 31, 2006 (other than any increase
attributable to a contribution to the Participation Plan which is made after
December 31, 2006 but allocable to the Account Balance as of December 31, 2006)
shall not be taken into account for purposes of determining the Offset Amount
under this Section 4.1(b); and provided further, that in determining a
Participant’s Offset Amount as of any date on or after December 31, 2006, the
appropriate factor in Table 1 of Appendix I shall be determined by reference to
the Participant’s age as of his or her birthday nearest to December 31, 2006.”

3. Section 12 is amended, effective immediately, by adding thereto a new
Section 12.10 to read in its entirety as follows:



--------------------------------------------------------------------------------

“12.10     December 31, 2006 Freeze of Accruals And Related Matters.

 

  (a) The provisions of this Section 12.10 shall apply effective December 31,
2006 (the “Freeze Date”) notwithstanding any provision of the Plan to the
contrary.

 

  (b) No additional benefits shall accrue under the Plan after the Freeze Date
except as expressly provided in this Section 12.10, and no Eligible Employee
shall commence or recommence active participation in the Plan after the Freeze
Date. Without limiting the generality of the foregoing, no Compensation earned
or paid after the Freeze Date, and no Service in periods after the Freeze Date,
shall be taken into account in determining a Participant’s Accrued Benefit,
Formula Guaranteed Benefit or any other benefit under the Plan; provided, that
Service (if any) after the Freeze Date shall continue to be taken into account,
as relevant and to the extent otherwise provided under the Plan, for purposes of
determining a Participant’s eligibility, if any, for an Early Retirement
Benefit. Each Participant in the Plan as of the Freeze Date shall be fully
vested in his or her Accrued Benefit. For the avoidance of doubt, the freezing
of the benefit accruals under the Plan accomplished by this Section 12.10 is not
intended to, and does not, constitute a termination of the Plan.

 

  (c)

In accordance with such procedures as the Committee may determine, following the
Freeze Date and prior to the date (within the 2007 Plan Year) established by the
Committee as the effective date for the transfers described in this
Section 12.10(c) (the “Transfer Date”), each Participant (excluding, for the
avoidance of doubt, any individual who is no longer an Eligible Employee and
whose benefit under the Plan has been distributed (or, if zero, has been deemed
to have been distributed) or has commenced to be distributed) who has an Account
Balance, whether or not such Participant is then still an Employee or an
Eligible Employee, and each surviving spouse of any deceased Participant
(excluding, for the avoidance of doubt, any such surviving spouse whose benefit
under the Plan has been distributed (or, if zero, has been deemed to have been
distributed) or has commenced to be distributed) with an Account Balance, shall
be given an irrevocable election to transfer, effective as of the Transfer Date,
all of his or her Account Balance to the Trust Fund. A Participant who makes the
election described in the immediately preceding sentence shall be entitled to
receive (1) the frozen Accrued Benefit determined pursuant to Section 12.10(b)
above plus (2) an additional annuity determined by multiplying the Participant’s
Account Balance by the appropriate factor in Table 1 of Appendix I (for the
Participant’s age as of the birthday nearest the Transfer Date) and dividing the
result by 1000. If such sum

 

2



--------------------------------------------------------------------------------

 

is less than or equal to the Participant’s Formula Guaranteed Benefit, it shall
be adjusted in accordance with Section 4.3 if paid as an Early Retirement
Benefit and otherwise adjusted actuarially in accordance with the otherwise
applicable provisions of the Plan to reflect the form in which it is paid. To
the extent such sum exceeds the Participant’s Formula Guaranteed Benefit, the
portion of the sum that equals the Formula Guaranteed Benefit as so determined
shall be adjusted in accordance with Section 4.3 if paid as an Early Retirement
Benefit (and otherwise adjusted actuarially in accordance with the otherwise
applicable provisions of the Plan to reflect the form in which it is paid),
while the portion of the sum that exceeds the Formula Guaranteed Benefit shall
be adjusted in accordance with Table 3 of Appendix I if payments begin before
Normal Retirement Date and otherwise adjusted actuarially in accordance with the
otherwise applicable provisions of the Plan to reflect the form in which it is
paid.

In the case of a surviving spouse (of a deceased Participant) who makes the
election described in this Section 12.10(c), rules similar to the rules set
forth above as applicable to a Participant’s election shall apply, except that
the surviving spouse’s benefit shall be payable as a 100% Contingent Annuity.

Except as provided in this Section 12.10(c), no transfer from the Participation
Plan shall be permitted or accepted under Section 4.2, Section 4.7(c) or
otherwise after the Transfer Date.

 

  (d) The provisions of this Section 12.10 shall be construed and applied to
avoid any duplication of benefits under the Plan.”

IN WITNESS WHEREOF, MILLIPORE CORPORATION has caused this document to be
executed by its duly authorized officer this 30th day of October, 2006.

 

MILLIPORE CORPORATION By:   /S/    JEFFREY RUDIN          

Jeffrey Rudin

Vice President and Secretary

 

3